Citation Nr: 1341903	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  05-21 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected bilateral pes planus, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel




INTRODUCTION

The Veteran served on active military duty from July 1984 to October 1994.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) and May 2009, November 2011, August 2012, and June 2013 Board decisions and remands.

In a May 2009 decision the Board denied the Veteran's claim for an increased evaluation for service-connected bilateral pes planus, which was evaluated as 30 percent disabling.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Joint Motion for Court Remand (Joint Motion), the Court remanded the Board's decision for development.  A letter was sent to the Veteran and her representative in which she was given 90 days from the date of the letter to submit additional argument or evidence in support of her appeal prior to the Board's readjudication.  The Veteran and her attorney provided additional evidence in response to the letter; the Veteran requested that the Board immediately proceed to adjudicate her claim. 

In April 2010, the Board remanded the claim in order to obtain a current examination.  In a November 2011 decision, the Board granted a 50 percent evaluation, but denied an evaluation in excess of that amount.  The Veteran appealed this decision to the Court.  In a June 2012 Joint Motion, the Court remanded the Board's decision for development.  A letter was sent to the Veteran and her representative in July 2012 in which she was given 90 days from the date of the letter to submit additional argument or evidence in support of her appeal prior to the Board's readjudication.  The Veteran and her representative provided argument in response.  

In a subsequent August 2012 decision, the Board again denied an evaluation in excess of 50 percent.  In September 2012, the Veteran and her representative submitted requests for reconsideration of that decision, to include vacating the August 2012 decision.  In a March 2013 decision, the Board vacated the August 2012 decision.  Thereafter, in June 2013, the Board remanded the Veteran's claim on appeal for further development, including examinations. 

Certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system. This system uses, instead of paper, a highly secured electronic repository to store and review documents involved in the claims process. Although the majority of records from this claims file are associated with the physical, or paper, claims file, because some of the documents were added to the electronic version of this file as part of the virtual claims file, any consideration of this appeal must consider both the paper and virtual claims files.  VA medical records dated in and after 2010 are contained in this paperless system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an addendum opinion in order to obtain substantial compliance with the Board's June 2013 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) .

The 2013 remand requested that the multiple reported symptoms and diagnoses of the feet, toes, and ankles be attributed to either the Veteran's service-connected feet and ankle disabilities (bilateral hallux valgus, bilateral pes planus, and bilateral ankle strain) or to non-service connected disabilities.  .

Since 2006, private and VA medical records indicate multiple diagnosed disorders of the feet and ankles, including the following:  hyperkeratosis on the plantar aspect of the second and fifth metatarsal heads; plantar fasciitis; keratodoma; neuritis; right foot shortening of the fourth toe; dorsal talar spur; irregular talar-calcaneal joint; degenerative joint disease; right foot claw toe deformity; left foot Morton's neuroma; dorsal talar spurs; and irregular talar calcaneal joint.  The 2013 examiner addressed some, but not all, of these symptoms and diagnoses.  In order to properly evaluate the issue on appeal, an addendum opinion is thus required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the same examiner who conducted the August 2013 examinations.  If that examiner is not available, another appropriate medical practitioner may provide the opinion.  If the practitioner determines that an examination is necessary, one shall be conducted.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner shall provide a list of the symptoms associated with the Veteran's service-connected bilateral pes planus.  The examiner shall also provide a list of symptoms that are not associated with the pes planus.  If distinction cannot be made regarding particular symptoms, the examiner must so state.  

The examiner must provide opinions regarding which, if any, of the three service-connected conditions the following diagnoses are related to:  1) degenerative joint disease; 2) plantar fasciitis; 3) right foot claw toe deformity; 4) dorsal talar spurs; and 5) irregular talar calcaneal joint.  If any of these diagnosed conditions are unrelated to service-connected conditions, please so state. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

